Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments filed 3/4/22 have been fully considered and entered. Applicants arguments are not found persuasive of patentability. 
Applicant submits that claim 17 differs from the primary reference of Weber et al., and asserts that the introduction of the fiber into the reactive foam at the claimed angle, the selection of the specifically claimed foam and the claimed percentage of surface area that is closed results in several “surprising” (low resin absorption coupled with good interfacial binding) technical features. In response, these arguments are not found persuasive as “surprising” technical advantages derived from the claimed structure are not sufficient to sustain patentability, unless they are unexpected. Applicant’s arguments do not provide any evidence that such advantages amount to unexpected results. Furthermore, nothing in the arguments sustains reversible error.
Applicant argues that Weber does not solve the technical problem of the invention (e.g., providing a molding suitable for the manufacturing of panels which exhibit good mechanical properties and is lightweight). Applicant asserts that the technical problems was “surprisingly” solved with the inventive embodiment of claim 17. Applicant argues that Weber discloses a broad list of reactive foams and that the selection of a specific reactive foam produced by a foam molding requires an inventive step. In response, the Examiner maintains that Weber renders obvious the molding of claim 17 and meets the inventive step of a molding made of polyurethane foam (which therefore has cells). Though Weber does not specifically exemplify the claimed reactive foam, the broad disclosure directed to employing a reactive foam based on the claimed polyurethane cannot be ignored. 
Merck & Co. v. Biocraft Laboratories, 874 F.2d 804,10 USPQ2d 1843 (Fed. C\r.),cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150F.3d 1354, 1361,47 USPQ2d 1516,1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught a way from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").  In addition, the claimed reactive foam molding process constitute product-by-process language. The prior art need not specifically teach these limitations, as long as the prior art possesses the structural features flowing therefrom. There is nothing on the current record evidencing a specific structural feature imparted by the claimed reactive foam molding process is not found in the prior art.
The secondary reference of Herrington was relied upon to teach a foamed composite material comprising a polyurethane formed by reacting a polyisocyanate with a polyol (i.e., a compound having groups which react with isocyanate), with blowing agent included as a further component. As such, the Examiner maintains that Weber and Herrington are analogous art in that they are related to the same field of endeavor of fibrous foam composites. A person of ordinary skill in the art would have found it obvious to have selected the polyurethane material of Herrington for the reactive foam material of Weber in order to provide improved mechanical properties and weathering stability while further enabling the use of recyclable materials. 
With regard to the claimed angle limitations, the Examiner also maintains that from the figures of Weber, it is clear that Weber depicts the claimed fiber angle.
For these reasons, the Examiner maintains that the combination of cited prior art renders the rejected claims obvious. 

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 17-21, 28-30 and 32 stand rejected under 35 U.S.C. 103 as being unpatentable over Weber et al., (US 2009/0252917 A1) in view of Herrington et al (US 2011/0086931 A1).
With regards to claims 17, 28 and 29, the published patent application issued to Weber et al., discloses a molding having a fiber bundle (at least one fiber) located inside a needle-punched hole within the reactive foam (i.e., a fiber region FB2 arranged within the molding and surrounded by reactive foam), the fiber bundle projecting out from both sides of the molding (i.e., projecting from a first side at a fiber region FB1 and a second side at a fiber region FB3) (Weber: para. [0048]; Figs. 1-6). Weber et al., teach that the angle of the needle can vary from 0-90° (Weber: para. [0044]; Figs. 1-6). This overlaps the claimed angle range. The language “wherein the reactive foam has been produced by a mold foaming process” constitutes product-by-process language. The claims are not limited to the performance of the recited product-by-process steps, but rather, only the structure implied by such steps. See MPEP 2113. In the present case, there is nothing within the current record suggesting that the 
Although Weber discloses a molding made of polyurethane foam (which therefore has cells), Weber et al., does not disclose foam constituents or the steps of claims 18 and 19.  However, the recited steps I-1) through IV-1) constitute product-by-process language. The claims are not limited to the performance of the recited product-by-process steps, but rather, only the structure implied by such steps. See MPEP 2113. In the present case, there is nothing within the current record suggesting that the claimed product-by-process language results in a particular nonobvious structural distinction over Weber et al.  
Alternatively, the published patent application issued to Herrington et al., discloses a foamed composite material comprising a polyurethane formed by reacting a polyisocyanate with a polyol (i.e., a compound having groups which react with isocyanate), with blowing agent included as a further component (Herrington: abstract; para. [0003], [0012], [0046]-[0047]; claim 1). Herrington further discloses the polyurethane as suitable for use with fibers and capable of providing excellent mechanical properties and weathering stability (Herrington: para. [0002] and [0050]). In addition, Herrington et al., teaches the composition as capable of further including renewable materials in the form of recyclable polyols (Herrington: para. [0020]-[0021]). Weber et al., and Herrington et al., are analogous art in that they are related to the same field of endeavor of fibrous foam composites. A person of ordinary skill in the art would have found it obvious to have selected the polyurethane material of Herrington et al., for 
With regard to claim 32, the Examiner is of the position that the molding of modified by Weber et al., can be used in the formation of a rotor blade in a wind turbine. Applicants have not set forth any other features or limitations that would serve to distinguish. 
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 17-21, 28-30 and 32 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-31 of copending Application No. 16/303423 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sought is encompassed by the subject matter of copending Application No. 16/303423.
Claims 17-21, 28-30 and 32 stand provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 16-30 of copending Application No. 16/303476 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sought is encompassed by the subject matter of copending Application No. 16/303476.
Claims 17-21, 28-30 and 32 stand provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 16-33 of copending Application No. 15/538496 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sought is encompassed by the subject matter of copending Application No. 15/538496.

Claims 17-21, 28-30 and 32 stands rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10543664. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sought is encompassed by the subject matter of U.S. Patent No. 10543664. 

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/LYNDA SALVATORE/Primary Examiner, Art Unit 1789